Title: To George Washington from John Pray, 23 November 1782
From: Pray, John
To: Washington, George


                  
                     Sir
                     Nyack Novr 23d 1782
                  
                  I inclose your Excellency two York papers—I cannot find out as there is any Confirmation of the Garrison of Charleston’s being evacuated no other than a General Report, as mentioned in my last.
                  I was inform’d last evening that there is two British Regiments under embarcation Orders.  Likewise inform’d that the fleet has not yet Sailed:  The Transports which came from Quebeck are yet at the Hook.  The men that was pressd out of them when they arrived are all Ordered to be Returnd to the Ships from which they were taken.  I have the Honor to be with Every Sentiment of respect Your Excellencys most Obedient and most Humble Servant
                  
                     Jno. Pray Capt.
                     
                  
               